Citation Nr: 0936964	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-25 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service-connected posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1987 to June 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the RO that 
granted service connection for PTSD and assigned a 50 percent 
rating, effective on April 9, 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

The Veteran asserts that an initial evaluation in excess of 
50 percent for the service-connected PTSD is warranted.  

During the appeal, the psychiatric symptomatology has been 
described in an inconsistent manner.  For instance, during a 
March 2007 private psychiatric examination, the private 
examiner noted that the Veteran's recent memory is severely 
impaired and that the Veteran could not remember what he read 
and got lost traveling.  

In contrast, a May 2007 QTC examination reported that the 
Veteran was a reliable historian, oriented to person, place, 
time and purpose, that the Veteran's thought processes, 
judgment, and memory, were intact.  

The private examination showed that the Veteran averaged four 
hours of sleep per night; however, April 2007 private 
treatment records indicate an average of seven hours of sleep 
per night.  

The private examiner noted that, because of the Veteran's 
PTSD, he was unable to sustain social relationship.  However, 
an April 2007 private treatment record indicated that the 
Veteran had had a girlfriend since September 2006 and the May 
2007 QTC examination indicated that the Veteran had a good 
relationship with his two children.  

During the QTC examination, the Veteran reported having 
problems concentrating on his work; however, the examiner 
reported that he had normal concentration.  

The private examiner and the QTC examiner both diagnosed the 
Veteran with an axis I diagnosis was chronic PTSD and a GAF 
score of 40, reflective of some impairment in reality testing 
and communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking, or 
mood.  

The QTC examiner reported that the Veteran communicated well, 
his speech was coherent, and he had normal concentration.  
They both indicated that the Veteran was currently employed, 
and that he had personal relationships with his girlfriend 
and two children.  

The Board also notes that in an August 2008 VA Form 9 the 
Veteran stated that he has impaired impulse control such as 
unprovoked irritability with periods of violence.  However, 
in the May 2007 VA examination the VA examiner noted that the 
Veteran was not a danger to himself or others and that he had 
no legal problems.  

In an August 2008 VA Form 9 the Veteran reports that he has 
problems at work, and that he doesn't know how much longer 
he'll be employed, and that he has severe problems with work 
relationships.  However, objective evidence such as 
performance evaluations or work records illustrating problems 
at work has not been provided.  

Consequently, in order to determine whether a higher 
evaluation should be assigned, an examination is needed.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

In addition the Board finds that ongoing medical records 
should also be obtained.  See 38 U.S.C.A. § 5103A (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
Implementing regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary, 
authorization to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim, 
to include any work records such as 
performance evaluations.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

2.  The RO should arrange for another VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The reviewer is asked to report on the 
presence or absence of the specific 
symptoms in the general rating formula 
for mental disorders.  The examiner 
should also comment on the degree, if 
any, of industrial/occupational and 
social impairment produced by the PTSD.  

The examiner must review the additional 
medical records and assign a GAF, if 
possible, and explain what the assigned 
score represents.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record. 
 If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Statement of the Case (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran need take no further action until otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



